Citation Nr: 0707239	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

    1.  Entitlement to service connection for residuals of 
bilateral knee injuries.

2.  Entitlement to an increased (compensable) rating for a 
right inguinal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The veteran had active duty training (ADT) from June 13, 1965 
to June 26, 1965, from November 7, 1965 to November 19, 1965, 
and from April 16, 1967 to April 29, 1967.  He thereafter 
served on active duty from to September 1969 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The issue of entitlement to an increased (compensable) rating 
for a right inguinal hernia is addressed in the REMAND 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A bilateral knee disorder is not attributable to service.


CONCLUSION OF LAW

Bilateral knee disability was not incurred or aggravated on 
ADT or in active service.  38 U.S.C.A. §§ 101, 106, 1101, 
1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to this claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A VCAA letter dated in February 2005 fully satisfied the duty 
to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The claimant was told to provide any relevant 
evidence in the claimant's possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claim in March 2004, 
this was not prejudicial to the claimant since the claimant 
was subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in January 2006.  

The claimant's pertinent records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
veteran's bilateral knee injuries, there is no question as to 
a disability rating and an effective date to be assigned, and 
no further notice is needed although the RO did send such 
notice to the veteran in March 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


Service Connection Analysis for Knee Injury

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service-connected disability compensation may only be paid to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. § 
101(2) as "a person who served in the active military, naval, 
or air service, and who is discharged or released therefrom 
under conditions other than dishonorable."  38 U.S.C.A. § 
101(24) defines the term "active military, naval, or air 
service" as including active duty and any period of active 
duty for training (ADT) during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  The term "active duty" is 
defined in 38 U.S.C.A. § 101(21) to include full time duty in 
the Armed Forces, other than active duty for training.  
Further, ADT includes full-time duty performed by Reserve or 
National Guard members for training purposes.  See 38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual training is 
an example of active duty for training, while weekend drills 
are inactive duty training (IDT).  Service connection is 
available for any period of ADT or IDT during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.  The U.S. Court of Appeals for 
Veterans Claims (Court) has re-affirmed that service 
connection is available for injuries, and not diseases, 
sustained on inactive duty for training.  See Brooks v. 
Brown, 5 Vet. App. 484 (1993).  Thus, service connection may 
be established for disability resulting from injuries or 
diseases incurred during active duty or ADT, or injuries 
incurred in IDT.

If the claimant does not qualify as a "veteran" with respect 
to a particular claim, the claimant is not entitled to the 
presumptions of soundness or aggravation as to that claim.  
See Paulson v. Brown, 7 Vet. App. 466, 470- 71 (1995).  
Similarly, the claimant is not entitled to the benefit of the 
legal presumptions pertaining to service connection for 
certain disabilities.  Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).  Further, the fact that a claimant has 
established status as a "veteran" for purposes of other 
periods of service (in this case, the veteran's period of 
active duty from September 1969 to December 1969) does not 
obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of active duty for 
training where the claim for benefits is premised on that 
period of active duty for training.  Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998).  The Court has 
interpreted the provisions of 38 U.S.C.A. § 101(24) as 
meaning that active duty for training will not be considered 
"active military, naval or air service" unless the claimant 
has previously established service connection for a 
disability incurred in such service.  Mercado-Martinez v. 
West, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. at 
469-70; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

According to the veteran, he injured his knees when his 
refueling ship, an oiler, listed violently in heavy seas in 
1966 or 1967.  While attempting to get out of his hammock, 
the veteran "slipped and fell onto the deck on [his] knees, 
which caused them to swell."  He claims to have reported to 
the medic, where he was instructed to treat the swelling with 
ice.

During active duty period at Treasure Island in 1969, the 
veteran reported falling from the top bunk, four bunks high, 
onto his knees.  He stated, "My knees swelled the same as 
they did in 1966-1967.  I reported it to the doctor and again 
I was told to put ice on my knees and the swelling could go 
down and it did.  At that time I did feel some discomfort, 
but I ignored it."

The veteran reported severe knee pain that is getting worse 
with age.  According to his statements signed in January of 
2004, the pain interferes with his ability to work, walk, and 
sleep.  "If I try to do work on my knees I experience pain 
and if spend [sic] time on my knees I have difficulty walking 
for weeks."  He also stated that he has difficulty walking 
down stairs.  He contended that he has had knee trouble ever 
since the accident at Treasure Island, and that his knee pain 
is directly related to injuries sustained in service.

In an April 2004 statement, the veteran stated, "The knee 
problems were never documented in the military."  Instead, 
he insists that, "It has only been the last few years that 
my knees have been getting worse and I know it started with 
the injury while I was in the military.  I am not a physical 
person and I had never injured myself anywhere else.  I am 
absolutely sure the injury I sustained while on active duty 
caused the problem."

It is noted that the veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

A review of the service medical records does not reveal any 
knee injuries.  There were no findings, treatment, nor 
diagnosis with regard to the knees.  Although the veteran 
reported a medical history that included a "trick or locked 
knee" in his September 1969 active duty examination, a 
review of the available service medical records does not 
reveal any incidence of prior knee injuries.  On annual 
physical examination in August 1969, the veteran's knees were 
normal.  Examination of the lower extremities and 
musculoskeletal system was normal.  Thus, while the veteran 
now claims that he injured his knees initially during a 
period of ADT in 1966-67 and then again while on active duty 
in 1969, the record shows no knee injuries during a period of 
ADT and no knee injuries on active duty.  The only reference 
to a knee problem was by self-report during the veteran's 
active duty physical examination in September 1969.  Notably, 
August 1969 physical examination of the knees was normal and 
he was noted to have been examined in August and September 
1969 and found to be physically qualified for active duty.

The veteran filed a claim of service connection for bilateral 
knee disability in December 2003, over three decades after he 
was separated from service.  During the intervening time, the 
record contains no medical evidence of any complaints, 
findings, treatment or diagnosis of bilateral knee problems 
and the veteran indicates that there is no such evidence.  He 
indicates that he has told his general physician that his 
knees hurt, but was told that nothing would be done until 
they hurt more intensely.  

The absence of evidence constitutes negative evidence tending 
to disprove the claim that the veteran suffered from knee 
injuries in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  

In sum, post-service, there is no medical record of knee pain 
or injury.   As noted, in his April 2004 statement, the 
veteran admits, "I have never seen a doctor about my knee 
problems, except mentioning the condition to my general 
doctor..."  In this case, the veteran only has complaints of 
knee pain.  The record does not reflect disease or injury of 
the knees which is attributable to service.  In the absence 
of such a current diagnosis and a link to service, his claim 
of service connection for bilateral knee disability must 
fail.

The Court has stated in Clyburn v. West, 12 Vet. App. 296, 
301 (1999), that continued complaints of pain after service 
do not suffice to establish a medical nexus, where the issue 
at hand is of etiology, and requires medical opinion 
evidence.  Pain cannot be compensable in the absence of proof 
of an in-service disease or injury to which the current pain 
can be connected by medical evidence.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derives from an in-service disease or 
injury.  Id.

The Court has specifically disallowed service connection 
where there is no present disability: "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability.... In the absence of proof of a present disability 
there can be no valid claim ["for service connection]."  
See Brammer.  

In this case, the veteran only has complaints of bilateral 
knee pain.  The record does not contain evidence of disease 
or injury of the knees which is attributable to service.  In 
the absence of such a current diagnosis and link to service, 
his claim of service connection for bilateral knee disability 
is denied.

The preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  


ORDER

Service connection for residuals of bilateral knee injuries 
is denied.  


REMAND

The veteran seeks a compensable disability rating for his 
service-connected right inguinal hernia.  For the reasons set 
forth below, the Board finds that a remand for additional 
development is required.

The Board observes that the veteran has been afforded two VA 
examinations of his right inguinal hernia during the pendency 
of this appeal.  However, the Board finds that neither 
examination provides findings that are sufficient to 
determine whether the veteran has symptomatology that would 
permit a compensable rating.  In this regard, on both 
examinations in January 2004 and in December 2005, the 
examiner indicated that he could feel the presence of a 
hernia on the right on palpation and he noted that the 
veteran complained of pain and discomfort in the area.  

However, the VA Schedule for Rating Disabilities provides a 
noncompensable evaluation for a small reducible inguinal 
hernia; for one that is without true hernia protrusion; and 
for any preoperative inguinal hernia that is remediable.  A 
10 percent evaluation is appropriate for a recurrent 
postoperative hernia that is readily reducible and well 
supported by a truss or belt.  A 30 percent evaluation is 
appropriate for a small recurrent postoperative hernia, or an 
unoperated irremediable hernia, that is not well supported by 
truss or is not readily reducible.  A 60 percent evaluation 
is appropriate for a large postoperative recurrent hernia 
that is considered inoperable, that is not well supported 
under ordinary conditions, and that is not readily reducible.  
38 C.F.R. § 4.114, Diagnostic Code 7338 (2006).

The Board notes that in accordance with VA's duty to assist, 
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  As the VA examiner did not address 
all of the criteria in the Rating Schedule, the veteran 
should be afforded another examination.  

This case is REMANDED to the RO via the AMC for the following 
action:

1.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of his service-
connected right inguinal hernia.  The 
claims file should be made available to 
the examiner for review.  Any and all 
indicated studies, tests, and evaluations 
should be performed.

The examiner is then requested to address 
the following:

(a)	 Is the veteran's right inguinal 
hernia small, reducible, or without true 
hernia protrusion?

(b) 	Is the veteran's right inguinal 
hernia not operated, but remediable?

(c)	 Is the veteran's right inguinal 
hernia postoperative, recurrent, readily 
reducible, and well supported by truss or 
belt?

(d) 	Is the veteran's right inguinal 
hernia small, postoperative, recurrent, 
or unoperated irremediable, and not well 
supported by a truss, or not readily 
reducible?

(e) 	Is the veteran's right inguinal 
hernia large, postoperative, recurrent, 
not well supported under ordinary 
conditions and not readily reducible, 
when considered inoperable?

All opinions expressed should be 
accompanied by supporting rationale where 
necessary.

2.  The AMC should then readjudicate the 
claim for a compensable evaluation for 
the veteran's service-connected right 
inguinal hernia in light of all of the 
evidence of record.  If the issue on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


